 

Exhibit 10.22

 



UNIT #7

SUB-LEASE AMENDMENT NO. 2

 

Amendment of Sub-Lease.

 

Pursuant to Section 47 of the Standard Industrial/Commercial Single-Tenant Sub-
Lease between the Port Hueneme Surplus Property Authority and Stellar
Biotechnologies, Inc. dated August 1, 2005, the Lessor and Lessee hereby modify
the beginning of Paragraph 58 of said Sub-Lease to read as follows:

 

"58. Option to extend. Lessor hereby grants to Lessee the option to extend the
Term of this Lease for two (2) additional five (5) year option periods
commencing October 1, 2020, for the first option and October 1, 2025, for the
second option subject to each and all of the following terms and
conditions:...."

 

For the twelve month period of time commencing October 1, 2015, Lessee and
Lessor hereby agree that the new Base Rent under the Sub-Lease shall be $0.20
per square foot of land. Accordingly, Paragraph 60 of said Sublease is hereby
amended and replaced by the following:

 

"60. Establishment of Base Rent. Commencing October 1, 2015 and continuing
through September 30, 2016, Lessee's Base Rent for Unit #7 shall be $2,899. On
October 1, 2016, the Base Rent shall be adjusted, and on each anniversary date
for the remainder of the Sublease term, by any increase in the Consumer Price
Index (for Ventura County, if available; otherwise for the Los Angeles/Long
Beach metropolitan area) that occurred over the preceding 12 month period (but
not reduced)."

 

 

 

 

 



Lessor hereby acknowledges and agrees to the last of two five year options to
extend the Unit #7 Sub-Lease for the period of October 1, 2015 through September
30, 2020 and Lessor and Lessee hereby consent to the foregoing Amendment of the
Sub-Lease. This Amendment does not release Lessee from liability for any
obligations of the Sub-Lease under the Sub-Lease.



 





 

Dated: 6/4/15                             Stellar Biotechnologies, Inc.      
By:  /s/ Frank Oakes     Frank Oakes, CEO
Lessee

 

 

Dated: 6/1/15                             Port Hueneme Surplus Property
Authority       By:  /s/ Cynthia Haas     Cynthia Haas, Manager
Lessor



 

 

